Case 0:19-tp-60024-RAR Document 1 Entered on FLSD Docket 07/02/2019 Page 1 of 6


                                                                      19 -6 0024 -T P -R I Z
 111t()1312                                                                                     1)()(*K1:
                                                                                                        -*1
                                                                                                          -Nt,1N'11!1!11('lktltt.(*f?&rp
 (Rrv 2..88)
                        T RA N SFER O F JUR ISDICTIO N                                           l:14-CR-0lû6-01-SCJ
                                                                                                DOC K ET N U :11.
                                                                                                                3ER llîcc.t'-
                                                                                                                            fa/z'
                                                                                                                                p

                                                                                               1 9-6 OO24 -T P -RU IZ
NAM E.AND ADDRESS 0,2                                             DIS'
                                                                     l'RlC'l'                   DIVISION
PROBAIIONER/SUPERVISED RELEASEE
                                                                 Northern Districtof-Gconzia    Atlanta
Vivicnnc8Ioch
                                                                 NA ME OFSEN'I'ENCING JUDGE

                                                                 1,ItlntlrableSteveC.Jones
                                                                 (IA't-Iï,S 0 1,
                                                                               *P1108ATlON/     FROM                     '
                                                                                                                         1-(.)
                                                                 SLJ1)I!flVISED RE1-,EASE:      9/27/2017                9/26/2022

OFFENSE                                                                                 FILSD BY                  XW             D.C.
ConspiracytoCtlnllnitBankFraud,18U.S.C.jI349                                                      JuI2
                                                                                                              ,   70f9
                                                                                                 A/4G CL..A E Nost.r
                                                                                                cuERK tlS,DtST f,*1è
                                                                                                q t) t1.
                                                                                                       ç'rux .FTI-

PART l-011171:11TIIANSFERRING JURISDICTIO N

UNI-
   I'I
     J
     ;'
      D S'I'
           ATEISDIS-
                   I-RIC-I-COURT FOR TIIENortllernDISTRICTOFGeor'ia
       1-1-IS 11EREBY ORIDERED thatpursuantto l8 I.J.S.(.
                                                        ,.3605tllcjtlrisdiction oftheprobationcrorsupervised
                                                        '
rcleaseenalnet
             -lllbove t
                      )etransferred svitlltllerecordsofthe Cotlrtto tllc UnitetlStatesDistrictCoul'
                                                                                                  tfortl:c Soutllerll
Districtof-l'
            êlol.iclllupolllllatCourt'
                                     sorderof'
                                             -acceptanceo1-jtlristliction.ThisCotlrthercbyexprcsslycollsentsthattlpc
pcriud of'probatiol)orstlpervised release I
                                          may bc cllanged hy tlle I
                                                                  3istrictCtltlrtto vv1)icl
                                                                                          )thistransfcrisl'
                                                                                                          nade yvitllotlt
f'
 urtllcrilltluil-
                )?of-tl)iscotlrt,*



                                                                                                     /


                                                                                l-
                                                                                 ltmôrableSteve ,Joncs
                       Datc                                                     UnitedStatesDistriclJudqe
#-
 1-hiSsclhtcnceIllas.bu(lelcted atthcdiscreticnofthetrallsl
                                                          krl
                                                            -ills'C'
                                                                   -otlt-
                                                                        t.
PA RT 2 -O 111)11R ACCEPTING .1U RISDICT ION

tJN I-I'EI.
          )S'l'A'I'f:
                    'S l)IS-I'RIC-1'COURT FOR -I-HE-SouthernDIS-I'ItlCT (7
                                                                         )1'
                                                                         . .Florida
       I'f-IS ffI'
                 rRr
                   .
                   :
                   J:.
                     11'
                       -('
                         )RD1!RED thatjlIrisdictiol)ove1'tI)enbove-nalued probatiolper/supervised rcleaseebeaceepted
and assttnlctlbylllisCoul'tfronlalld afltrtheuntry ofthisordtll'.


                                                                                                          *


                   l l
                                                                                l-lonorable
               Etlkctiy'
                       e llate                                                  United StalesDislrictJudï'e
Case 0:19-tp-60024-RAR Document 1 Entered on FLSD Docket 07/02/2019 Page 2 of 6

                            l !k
              Case1:14-cr-00D %-SCJ-L7W
                              .
                              ,                                        ) ;
                                              Dccument1al Filed1f/2b/1s Page1of5

                                                                                           P&1e 1ef5


                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION
       QNITED STATES OF AMERICA
       -#$-                                                     CaseNo. 1:14.CR-4106-01-SCJ
       VM ENNQ BLOCH
                                                               Defendant's A/orney:
                                                               RogerW llson
                                   JUDG MENT IN A CRIMINAL CASE
                         (FotOff.neq:CommlttedOnorM erNovember1,198T)
       Thedefendantpleadedgull: toCounqs)1oftheIndlctment.
       Accerdingly,thedefendantW adjudgedgvlltyofsuchceuntls)whlchinvilvesthefollowlngeffense:
       Tlle & Secti
                  on                      NatureofOffense                     CountNo,
       18U.S.C,51349                 ConsplracytoCemmi
                                                     tBankFraud
       Thedefendantissentencedasprovi
                                    dedInpages2thrœ gh 5efthlsjudgment.Thesentencei:lmpesed
       pursuanttotheSentendng Reform Actof1984.
       AI
        lremainlngCountsaschargedInthelndlctmentaredismissedpursuanttothe termsofthepl
                                                                                     eaagreement
       It% orderedthatthedefendantshallpaythespeci
                                                 glassessmentnf$1qQ,00whichshallbe dQe immedi
                                                                                            ately,
       IT IS FURTHER ORDERED thatlhedefendantsbal
                                                lnqlifythe UnltedStatesattorneyf0rthl
                                                                                    sdlstrlctwl*ln
       thirtydap ofanychangeofqaNe,resl
                                      dencelofmalllngaddressuntl
                                                               paIIfj
                                                                    nee,resftutl
                                                                               on,cestsandspeclal
      assessment;imposed bythl:Jodgmentare fqllypaid.
      Defendant'sSx .Sec.No.      XXX-XX-1783        DateQfImposltloncfSentence:November24.2015
      Defendant'sDate ofBidh:     1961
      Defendanl'sMalllngAddress:
      RebertA.Deyten DetentionCenter
      Lovejey,Georgla 30250
      Signedthisthe2?éj dayofNovember,2015     .




                                                                          C.
                                                         T E C .JONES
                                                        UNITED STATE: DISTRICT JUDGE
Case 0:19-tp-60024-RAR Document 1 Entered on FLSD Docket 07/02/2019 Page 3 of 6
                               ,                                        f?
            Case1:14-cr-00V )
                           .
                                                        ,
                                                        .
                                                        x/2.
                            6-SCJ-LIW Dncumentl3l Filed1f  ,'/15 Page2of5
                                                           4

                                                                                            Pa> 2:f 5
       1:14*R*1QM 1.K J;VNI
                          ENNe BLOCH
                                               IMPRISONMENT
       The defendantI
                    s herebyx mmlttedtothetqstodyoftheUnitedStatesBureauofPrlson:tobe Imprisened
       fer:tefm of:IXTY (6Q)MONTHS.
       ThedefendantIsremandedtothe œ stodyoftheUnlted StatesMarqhal.




                                                RETURN
       IhaveexecutedthlsJudgmentasfoll
                                     ows:




       Defendantdellvered cn               -         tô                      .



       at     -                        -                   -   .   wltb&cedisedcopyofthl&jgdgment.


                                                                   ùNITED sTv tsMAqskà

                                                     B#;
                                                                                 Deputy U.S.Marshal
Case 0:19-tp-60024-RAR Document 1 Entered on FLSD Docket 07/02/2019 Page 4 of 6

                                 /
                                 p                                           p
                                                                             .
            case1:14-cr-00kv6-SCJ-LTW Dncumentl31 Filed1b/4/15 Page3of5

                                                                                                Pag.3if 5
       1t14-CR.4146.
                   m -$œ :VM ENNE BLOCH
                                           SUPERVISED RELEA:E
       Upenrelea:efrom lmpe onment,thedefendantehellbeonsupervlsedreleaseforaterm ofFIVE(SIYEARS.
       W hll
           :Qn Stlpervisedrelease,thed.fendant:hall5otcommitan:therfedefa1. state orIoœ lcrlme andshall
       potIllegally N sseqe @ x ctfolled qobqKflce. The defendant:hallY mply wlth the standard @nd e* tl4I
       Oqdi
          tl
           onsthathavebeenldoptedbythi:cxrt(setferm belowlqlfthlsjvdgmentImpse .lutltetlen
       ebllgaden,ltshallbe&x ndltlonofsve Ni:edreleasethatthedefendantpayanysuchresbtutiontbatremaln:
       qnpai d atthe commenO mentofthe tefm Qfstlpervised relea:e. The defendantqhallcomply*1th tbe
       foll- lngaddltlonalO nditlins:
       W
       thl
         thln72 hotlreofreleaxefrom thectletodyofth.BureaeQfPffK ns, thedefendantshallrepM inpelont@
         eprobatienolce In the dlstrld t:e lehth:def.ndantIsreleaeed.
       Thedefendantshallsubmittoonedrugqrlnalp l
                                               s# thlnlsdaysaoerbelngplacedQnsupervisienandatleast
       * epee dlcteststhereaqer,

       PuO:antt@42UTS,C.914135.(d)(1)andIQUTS.C.j1565(d)whic*tvqolf:mandatqlDNAt.stl
       W                                                                           ngfotfedeœl
         end@r:X nvictedoffelonyoa nses,thedefendantshal
                                                       lcx peratelnthecotlectl
                                                                             onofDNA asdlrK ted by
       theUnlted State:Prebation Ofe er.
       Anym re nQfthe restltitlonnotpaldInf:llattimeofthedefendanesreleasefrom impriK nment:hallbecome
       4condlfonQfsupelvislonand bepaidatamonthl     yrate Qfn0tIessthan$150.00,plu:25% QfgressIno me
       exo edlng$2,3QQ.tQ permonlh,
      ThedlfendantshallnotllmurnewcredRchqrge:oropenadditl
                                                         enalI
                                                             lnesofcredilwlloutlheapprevalofthe
      pmbatmnoffterandunles:thedefendantisIncompllanœ w'
                                                       Iththe installmentpaymentsche ele.
      The defendantqhallm ake a full&nd Y mplete dixlostlre ofsnance: and submitto an audlteffi
                                                                                              nanci
                                                                                                  al
      documents,@tthereque tofthe Unl tedState:ProbationOsker.
      Th:
      d defendantshal
                    lnotown,poese :Qfhav. nnderhercontrolanyflrearm , dangerx sweaponQrdher
       estrudi
             ve devlce.
      Th: defendantshal
                      lpartiGlpateInadrug/alcoàoltfêatmentpregram Qnderthe goldanceandstlpeplslenef
      theUnitedStatesPrebatlonOmcerand Ifabl e, centrlbutetothe costofçealcesforstlch eeatment.
      The def:ndantshallsubmltto a R arch oftlqrpex n, prope* (real,pereonalorrental),reeidence,offlce
      andlor vehlcle,ata reasonable tlm. :nd In a reaD nabl: manner, ba&ed qpon reasonabl. su:plelon ef
      Y ntrabandorevldenceofavlelatlonof@x ndltlonofrelease;failure to sqbmltto asearch maybegrolmds
      ftrrevecatlen;medqf#ndantshallwam anyotherreslden? thatthepremisesmaybexblecttosearche
      puauantto thl
                  gcendltion.
Case 0:19-tp-60024-RAR Document 1 Entered on FLSD Docket 07/02/2019 Page 5 of 6
                                                                         /
                                 1
                                 .                                        .   l

            case1:14-cf-00ïUd-scJ-uTw Document131 Filed1i?i4/1s page4of5

                                                                                                Page4ef;
       1:$4-CRm1q6-01.GCJ:VM ENNE BLX H
                             STANDARD CONDITION: OF BUPERVISION
       W hi
          lethedefendantisoneupewle retee/ purluanttothkjqdgmentQ!eGefeGdantlhallnotXmml
                                                                                       t
       anotherfederal's*te orloO lcdme. In adddon:
       1.    Thedefendantshallnetleavethejutlclaldlqeictwlthx tthepermi
                                                                      sslenoftheeotldorprobae n
             tMteq
       2.    The dqfendantshallrepM to the prebadene#lcerasdl  reded byth@ totlftQrpfobatlon Qffkerand
             shallSebmlta trothfulandcompletewrltten repertwl lnthe frst5v. day: ofeaeh month;
       3.    Th .defendantshal  lansrer#vthfullyal1Inqvlfle:bymeprobatlonomcerandfollow the
             inetrottion:ofthe probaùonemcer:
       4.    Thedefendantshallxupporthi
                                      $ orherdependentsand meetotherfamil
                                                                        yresK nsiblli
                                                                                    ties;
             Thedefeqdantshallwerkfe elarlyatalaMulx cupatlonunles:exculedbythepr4baeniflcer
             forschopllng,tralnlnp,erotheracceptadl.reasens;
       6.    Thedqfendant:haflnotlfyth: p/obaeenoffl
                                                   œ rwithin T2hoqo ofany change In re:l
                                                                                       denceir
             empl
                oyment;
       7.    Th@
             qse def  endantshallrefralnfrom the ex* ssive u:e ofalcvhelandehallnotpor:hase,pQu eu ,
                 ,dlsklbute,or:dmlqKterany narcoftorotbertontmlle subvw nc@, oranyparaph    ernalla
             related to :uc: substancee,excepta:prese bed by. phyalclan, .nd shallsubmlttopencdi
                                                                                              ' o
             urlnalyssstestsas:lrede bythe prnbatlonomcerto determine theuse ofanyconkolled
             sub:tance;

      8.     d
             Tl
              h
              se
               tedefendantehallnotfreqqentpl
                  lded,oradmlnlstered,
                                           ace:whereconeoll
                                                          e Subslncesareillegalysold'used,
      9.     Dedefendlntshallnotassocl
                                     at.wi* anypex ll:engagedIncrlmlnalactlvly and*aIInQt
             asse ate *1th anypersoncenvldedofafel
                                                 onyunlexego nted permlseien todoeo bythe
             probationofstec
      10.   Th:defendant:hatlper ltaprobatien o/certoMlsi
                                                        thl
                                                          m orh:ratanytlme athom@orel     :ewhere
            and shallperml
                         tcons:catlonofanyO neaband observedIn plalnvlew bythe probatieneffl
                                                                                           cer;
      11. Thedefendântshallnotl: th@probatl:nomcerwthln72hetlf:ofbeingagestedorqeeeti
                                                                                    enedby
            a Iaw ênforcementQmceq
      12.   n e dafendent'shallnotenterinto &nyal- mqntto ad a$ aninfefmefor. se clalagentofaIaw
            enfomementagene wltheuttheper l:glonoftbex vd;
      13.   M directedbytbe probatlonomcer, thedef   endantshallnotl: thifdpadle:ofrlsksthatmaybe
            occa:l
            p.rmlte nedbythedefendant':cnml
                   th                       ' nalrecord erpelonalhletol orcharaderlstl œ 4nd:h4Il
                                                       'seaden:and to cenirm the defecdant,'ecompllançe
                     e probatlonofflœ fto makestlc: netl
            # th sech netifieaton reqqlrement,
Case 0:19-tp-60024-RAR Document 1 Entered on FLSD Docket 07/02/2019 Page 6 of 6

                                 ,)
                                                                      .
                                                                       ' -)
            casel:l4-cr-odï'
                           ue-scl-u- Document13l Filed1i)i4/15 pagesofs
                                                                                            Pag.5of5
       1:144M 1* *1œ œ ;VM ENNE 'LOGH

                                                 RE:TITUTION
       Thedefendantshallmakerestitutlon.jolntl
                                             yandseverally*11 xdefendants.Inthetotalamotmtof
       $538/*3.5:toth@vldlma:e:tfo% below:

                      Bank ofAm edtv
                      C/O LauraM gllozzi,ComomteStte ty
                      GA 7-296-01-01
                      3057AkersM illRd.,NW
                      Atlanta,GA 30319

       The restltutlônshallbe pald I
                                   n fulllmmedlately,
       The defendantzh.llmake reetltutlen paymenl from anywë e:$h: may:.m inpri
                                                                              w n inacx rdancewitb
       tl
        hme
         eBof
            ureauofPrigon!Fin.nclalResqorlibllltyProgram!AnyNltlonof!hereetltkltlonnotpaldInfvllat
              thedefendant': release:om Imprix nm.ntyhallbe eme a tendltionofsupeaislon a:d be paldat
       a menthlyrate ofnotIeg:than$160.00,plu:26% ofgre::ino meexceedlng $2,300.00 permon*.
